Per Curiam:

W. H. Courtney sued L. J. Harkins to recover the balance of rent due for a farm. The bill of particulars claimed that the rent amounted to $800 and gave defendant credit for payments amounting to $652.19, and asked'for judgment for the balance. Defendant answered and claimed cash payments amounting to $770, and set up a counter-claim of $57.19 for repairs and labor. He asked judgment on his counterclaim for $27.19. The jury returned a verdict for defendant. Plaintiff then moved for judgment notwithstanding- the verdict. This, as well as a motion for a* new trial, being denied, judgment was rendered in accordance with the verdict, and plaintiff brings error.
The contention is that because the jury refused to find any balance due the defendant they discredited the entire counter-claim, and plaintiff insists that this entitled him to judgment in full for his claim. The only authorities cited are cases where there were separate findings. In this case there were no findings and there was evidence to support the verdict, and, as the judgment has been approved by the trial court, it must be affirmed.